Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on January 5th, 2022 has been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12 14-17 of U.S. Patent No. 11,238,946 (hereinafter U.S. Pat. No. ‘946) or claims 1, 15, 19 and 23 of U.S. Patent No. 10,854,304 (hereinafter U.S. Pat. No. ‘’304).
Regarding claims 1-3 of the present application, claim 1 of U.S. Pat. No. ‘946 recites “A memory, comprising: 
a common source; 
a first data line and a second data line; 
an array of memory cells comprising a first string of memory cells selectively connected between the first data line and the common source and a second string of memory cells selectively connected between the second data line and the common source; 
a plurality of access lines, each access line of the plurality of access lines connected to a control gate of a respective memory cell of the first string of memory cells and a control gate of a respective memory cell of the second string of memory cells; and 
a controller to access the array of memory cells, the controller configured to implement a source-side seeding operation concurrently with a data line set operation.”

Regarding claim 4 of the present application, claim 3 of U.S. Pat. No. ‘946 recites “The memory of claim 1, wherein the controller is configured to implement programming operations in a reverse page sequence.”

Regarding claim 5 of the present application, claim 4 of U.S. Pat. No. ‘946 recites “The memory of claim 3, wherein in the reverse page sequence, memory cells of the first string of memory cells between a particular memory cell of the first string of memory cells and the first data line are in a programmed state, and memory cells of the first string of memory cells between the particular memory cell and the common source are in an erased state.”

Regarding claim 6 of the present application, claim 5 of U.S. Pat. No. ‘946 recites “The memory of claim 1, wherein the controller is configured to implement the source-side seeding operation concurrently with the data line set operation following a sense operation of a particular memory cell of the first string of memory cells” (claimed sense operation immediately prior to implementing the source side seeding operation).”

Regarding claim 7 of the present application, claim 6 of U.S. Pat. No. ‘’946 recites “The memory of claim 1, wherein the controller is configured to implement the source-side seeding operation concurrently with the data line set operation prior to a subsequent programming operation of a particular memory cell of the first string of memory cells.” (claimed a programming operation immediately following the source-side seeding operation).

Regarding claims 8-9 and 12 of the present application, claim 7 of U.S. Pat. No. ‘946 recites “The memory of claim 6, wherein to implement the source-side seeding operation the controller is configured to: 
apply a first voltage level to the respective access line of the plurality of access lines for a second memory cell of the first string of memory cells; and 
apply a second voltage level higher than the first voltage level to the respective access line of the plurality of access lines for the particular memory cell.”
Claim 12 of U.S. Pat. No. ‘946 recites “The memory of claim 10, wherein to implement the data line set operation the controller is configured to: 
turn off the first drain select transistor and the second drain select transistor;
apply a data line enable voltage level (claimed third voltage level) to the first data line to enable a particular memory cell of the first string (claimed selected NAND string) of memory cells to be programmed; and 
apply a data line inhibit voltage level (claimed fourth voltage level) to the second data line to inhibit programming of memory cells of the second string (claimed unselected NAND string) of memory cells.”
Claim 14 of U.S. Pat. No. ‘946 recites “A memory, comprising: 
an array of memory cells comprising a first string of memory cells selectively connected to a first data line and a second string of memory cells selectively connected to a second data line, wherein each memory cell of the first string of memory cells is connected to a respective access line of a plurality of access lines; and 
a controller to access the array of memory cells, the controller configured to: 
perform a sense operation on a particular memory cell of the first string of memory cells;
apply a first voltage level to the respective access line of the plurality of access lines for a second memory cell of the first string of memory cells; 
apply a second voltage level higher than the first voltage level to the respective access line of the plurality of access lines for the particular memory cell; 
apply a third voltage level to the first data line; and 
apply a fourth voltage level higher than the third voltage level to the second data line.”
Claim 15 of U.S. Pat. No. ‘946 recites “The memory of claim 14, wherein the controller is configured to apply the fourth voltage level concurrently with applying the first voltage level, the second voltage level, and the third voltage level.”
Claim 16 of U.S. Pat. No. ‘946 recites “The memory of claim 14, wherein the first string of memory cells is selectively connected between the first data line and a common source.”

Regarding claim 11 of the present application, claim 17 of U.S. Pat. No. ‘946 recites “The memory of claim 16, wherein the controller is configured to: apply a fifth voltage level to the common source; disconnect the first string of memory cells from the first data line; and connect the first string of memory cells to the common source concurrently with applying the third voltage level to the first data line and applying the fourth voltage level to the second data line.

Regarding claim 14 of the present application, claim 15 of U.S. Pat. No. ‘946 recites “The memory of claim 14, wherein the controller is configured to apply the fourth voltage level concurrently with applying the first voltage level, the second voltage level, and the third voltage level.”

Regarding claim 12 of the present application, claim 1 and claim 19 of U.S. Pat. No. ‘304 recites “A memory, comprising: 
an array of memory cells comprising a plurality of strings of series-connected memory cells; and 
a controller for access of the array of memory cells, wherein the controller is configured to: 
perform a sense operation on a particular memory cell of a first string of series-connected memory cells (claimed selected NAND string) of the plurality of strings of series-connected memory cells, wherein each memory cell of the first string of series-connected memory cells is connected to a respective access line of a plurality of access lines and is between a first end of the first string of series-connected memory cells and a second end of the first string of series-connected memory cells, and wherein the first end of the first string of series-connected memory cells is selectively connected to a first data line and the second end of the first string of series-connected memory cells is selectively connected to a common source; 
apply a first voltage level to the respective access lines of the plurality of access lines for a first subset of memory cells (claimed second memory cell) of the first string of series-connected memory cells; 
apply a second voltage level higher than the first voltage level to the respective access line of the plurality of access lines for the particular memory cell; 
apply a third voltage level to the first data line concurrently with the application of the first voltage level to the respective access lines of the plurality of access lines for the first subset of memory cells of the first string of series-connected memory cells and concurrently with the application of the second voltage level to the respective access line of the plurality of access lines for the particular memory cell; and 
apply a fourth voltage level higher than the third voltage level to a second data line selectively connected to a second string of series-connected memory cells (claimed unselected NAND string) of the plurality of strings of series-connected memory cells concurrently with the application of the third voltage level to the first data line, wherein each memory cell of the second string of series-connected memory cells is connected to a respective access line of the plurality of access lines.”
Claims 1, 3-7, 12, 14-17 of U.S. Pat. No ‘946 do not recite the claimed three-dimensional array of memory cell.
Claim 23 of U.S. Pat. No. ‘304 recites “The memory of claim 19, wherein the array of memory cells is a three-dimensional NAND array.”

Regarding claims 10 and 13 of the present application, it is conventional in three-dimensional NAND memory includes selected NAND string immediately unselected NAND string.

Regarding claim 15 of the present application, claim 15 of U.S. Pat. No. ‘304 recites “The memory of claim 14, wherein the controller is configured to: apply a programming pulse to the respective access line of the plurality of access lines for the particular memory cell without discharging the respective access line of the plurality of access lines for the particular memory cell to the first voltage level, and without discharging the respective access lines of the plurality of access lines for the third subset of memory cells to the first voltage level.”

Claims 16-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JUNG and CANTARELLI et al. are cited to show three dimensional NAND memory.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827